OPINION — AG — IF A NOMINEE HAS EXCEEDED IN THE LIMITS OF EXPENDITURE SET OUT IN HOUSE BILL NO. 643, AND HAS BEEN CONVICTED THEREOF AS PROVIDED IN SAID ACT, THEN SAID NOMINEE'S NAME IS TO BE STRICKEN FROM THE BALLOT AS PROVIDED IN 26 O.S.H. 411 AND THE ABOVE UNDERLINED PROVISION IN SECT. 6 OF HOUSE BILL NO. 643 WOULD BE APPLICABLE. WE DO NOT EXPRESS ANY OPINION AS TO WHETHER HOUSE BILL NO. 643 AUTHORIZES THE STRIKING OF A NOMINEE'S NAME FROM THE BALLOT IN THE ABSENCE OF SUCH CONVICTION. CITE: 26 O.S.H. 412, 26 O.S.H. 414, 26 O.S.H. 417, 26 O.S.H. 418 (RICHARD HUFF)